DETAILED ACTION
Claims 1, 4-8, 11-15 and 18-25 are pending. Applicant has amended claims 1, 6, 8, 15, 21 and added new claims 22-25.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 11-15 and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dirac et al. (US 10,257,275 B1) in view of Adams et al. (US 2014/0358831 A1).

 As to claim 1, Dirac teaches a system for optimizing performance of a Java Virtual Machine, the system comprising:
at least one computer hardware processor (one or more processors 9010; Fig. 10); and
at least one non-transitory computer-readable storage medium storing processor-executable instructions that (system memory 9020; Fig. 10 and col. 20, lines 2-7 and 25-50), when executed by the at least one computer hardware processor, cause the at least one computer hardware processor to perform:
identifying a set of parameter values corresponding to at least one hyper-parameter of the Java Virtual Machine comprising a plurality of tasks (col. 18, lines 4-14 and tunable parameters of interest; col. 3, lines 20-22, col. 3, line 67 – col. 4, line 2), the identifying performed at least in part by using a probabilistic model of an object function relating the at least one hyper-parameter of the Java Virtual Machine to measure of performance of the Java Virtual Machine (See Fig. 9, step 910 and col. 18, line 36 – col. 19, line 7 and col. 3, lines 32-59);
evaluating the object function at the identified set of parameter values to obtain a value identifying a measure of performance of the Java Virtual Machine when operated using the set of parameter values, the evaluating performed at least in part by executing the Java Virtual Machine when configured with the set of parameter values (See Fig. 9, step 913 and col. 18, line 65 – col. 19, line 7 and col. 7, lines 25-51);
based on the value identifying the measure of performance of the Java Virtual Machine being within a performance range, operating the Java Virtual Machine with the set of parameter values (see Fig. 9, step 917 and col. 19, lines 9-13 and col. 5, lines 15-26); and
based on the value identifying the measure of performance of the Java Virtual Machine being outside the performance range (see Fig. 9, No from step 913):
updating, based on the value identifying the measure of performance of the Java Virtual Machine, the probabilistic model of the objective function to obtain an updated probabilistic model of the objective function (col. 4, lines 52-59 and col. 7, lines 34-40);
identifying, using the updated probabilistic model of the objective function, a second set of parameter values corresponding to the at least one hyper-parameter of the Java Virtual Machine (See Fig. 9, step 910 and col. 18, line 36 – col. 19, line 7 and col. 3, lines 32-59);
evaluating the objective function at the identified second set of parameter values to obtain a second value identifying a measure of performance of the Java Virtual Machine when operated using the second set of parameter values (See Fig. 9, step 913 and col. 18, line 65 – col. 19, line 7 and col. 7, lines 25-51); and 
based on the second value identifying the measure of performance of the Java Virtual Machine being within the performance range, operating the Java Virtual Machine with the second set of parameter values (see Fig. 9, step 917 and col. 19, lines 9-13 and col. 5, lines 15-26).
Dirac does not teach the probabilistic model of the objective function comprises a multi-task Bayesian neural network, and update the multi-task Bayesian neural network to obtain an updated multi-task Bayesian neural network, wherein the updated multi-task Bayesian neural network is different from the multi-task Bayesian neural network.
However, Adams teaches the probabilistic model of the objective function comprises a multi-task Bayesian neural network, and update the multi-task Bayesian neural network to obtain an updated multi-task Bayesian neural network, wherein the updated multi-task Bayesian neural network is different from the multi-task Bayesian neural network (paragraphs [0063], [0066], [0086]-[0087] and multi-task Bayesian neural network; paragraphs [0117], [0181-[0187]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Adams to the system of Dirac because Adams teaches techniques for use in connection with performing optimization using an objective function (abstract and paragraph [0004]).

As to claim 4, Dirac teaches wherein evaluating the objective function at the identified set of parameter values is performed by executing at least one Java Virtual Machine-based service using the identified set of parameter values (col. 6, line 55 – col. 7, line 11).

As to claim 5, Dirac teaches a server configured to store the identified set of parameter values and transmit the identified set of parameter values to at least one Java Virtual Machine-based service (col. 4, line 62 – col. 5, line 23).

As to claim 6, Dirac teaches wherein the at least one hyper-parameter of the Java Virtual Machine is selected from the group consisting of: garbage collector type, new generation size, survivor ratio, parallel garbage collector threads, pre-fetch interval size, clip in-lining, and biased locking (col. 6, lines 32-50).

As to claim 7, Dirac teaches wherein identifying the set of parameter values is further performed by using an integrated acquisition utility function, wherein the integrated acquisition utility function is obtained at least in part by integrating an initial acquisition utility function with respect to at least one parameter of the probabilistic model (col. 5, line 65 – col. 6, line 7).

As to claim 8, Dirac teaches a method for optimizing performance of a Java Virtual Machine, the method comprising:
using at least one computer hardware processor to perform:
identifying a set of parameter values corresponding to at least one hyper-parameter of the Java Virtual Machine  comprising a plurality of tasks (col. 18, lines 4-14 and tunable parameters of interest; col. 3, lines 20-22, col. 3, line 67 – col. 4, line 2), the identifying performed at least in part by using a probabilistic model of an object function relating the at least one hyper-parameter of the Java Virtual Machine to measure of performance of the Java Virtual Machine (See Fig. 9, step 910 and col. 18, line 36 – col. 19, line 7 and col. 3, lines 32-59);
evaluating the object function at the identified set of parameter values to obtain a value identifying a measure of performance of the Java Virtual Machine when operated using the set of parameter values, the evaluating performed at least in part by executing the Java Virtual Machine when configured with the set of parameter values (See Fig. 9, step 913 and col. 18, line 65 – col. 19, line 7 and col. 7, lines 25-51);
based on the value identifying the measure of performance of the Java Virtual Machine being within a performance range, operating the Java Virtual Machine with the set of parameter values (see Fig. 9, step 917 and col. 19, lines 9-13 and col. 5, lines 15-26); and
based on the value identifying the measure of performance of the Java Virtual Machine being outside the performance range (see Fig. 9, No from step 913):
updating, based on the value identifying the measure of performance of the Java Virtual Machine, the probabilistic model of the objective function to obtain an updated probabilistic model of the objective function (col. 4, lines 52-59 and col. 7, lines 34-40);
identifying, using the updated probabilistic model of the objective function, a second set of parameter values corresponding to the at least one hyper-parameter of the Java Virtual Machine (See Fig. 9, step 910 and col. 18, line 36 – col. 19, line 7 and col. 3, lines 32-59);
evaluating the objective function at the identified second set of parameter values to obtain a second value identifying a measure of performance of the Java Virtual Machine when operated using the second set of parameter values (See Fig. 9, step 913 and col. 18, line 65 – col. 19, line 7 and col. 7, lines 25-51); and 
based on the second value identifying the measure of performance of the Java Virtual Machine being within the performance range, operating the Java Virtual Machine with the second set of parameter values (see Fig. 9, step 917 and col. 19, lines 9-13 and col. 5, lines 15-26).
Dirac does not teach the probabilistic model of the objective function comprises a multi-task Bayesian neural network, and update the multi-task Bayesian neural network to obtain an updated multi-task Bayesian neural network, wherein the updated multi-task Bayesian neural network is different from the multi-task Bayesian neural network.
However, Adams teaches the probabilistic model of the objective function comprises a multi-task Bayesian neural network, and update the multi-task Bayesian neural network to obtain an updated multi-task Bayesian neural network, wherein the updated multi-task Bayesian neural network is different from the multi-task Bayesian neural network (paragraphs [0063], [0066], [0086]-[0087] and multi-task Bayesian neural network; paragraphs [0117], [0181-[0187]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Adams to the system of Dirac because Adams teaches techniques for use in connection with performing optimization using an objective function (abstract and paragraph [0004]).

As to claim 11, Dirac teaches wherein evaluating the objective function at the identified set of parameter values is performed by executing at least one Java Virtual Machine-based service using the identified set of parameter values (col. 6, line 55 – col. 7, line 11).

As to claim 12, Dirac teaches storing, on a server, the identified set of parameter values and transmitting, from the server, the identified set of parameter values to at least one Java Virtual Machine-based service (col. 4, line 62 – col. 5, line 23).

As to claim 13, Dirac teaches wherein the at least one hyper-parameter of the Java Virtual Machine is selected from the group consisting of: garbage collector type, new generation size, survivor ratio, parallel garboard collector threads, pre-fetch interval size, clip in-lining, and biased locking (col. 6, lines 32-50).

As to claim 14, Dirac teaches wherein identifying the set of parameter values is further performed by using an integrated acquisition utility function, wherein the integrated acquisition utility function is obtained at least in part by integrating an initial acquisition utility function with respect to at least one parameter of the probabilistic model (col. 5, line 65 – col. 6, line 7).

As to claim 15, it is the same as the method claim 8 above except this is a non-transitory computer-readable storage medium claim and therefore is rejected under the same ground of rejection.

As to claims 18-20, see rejections of claims 11, 13 and 14 above, respectively.

As to claim 21, Dirac as modified by Adams teaches wherein the updated neural network being different from the neural network comprises a first probability distribution associated with one or more weights of the updated neural network being different from a second probability distribution associated with one or more weights of the updated neural network (paragraph [0087]).

Claims 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dirac et al. (US 10,257,275 B1) in view of Adams et al. (US 2014/0358831 A1) further in view of Frey et al. (US 2016/0364522 A1).

As to claim 22, Dirac as modified by Adams does not teach wherein an output of a node in one or more hidden layers of the multi-task Bayesian neural network corresponds to a non-linear function of a sum of a weighted linear combination of inputs to the node and a bias term that corresponds to a task in the plurality of tasks.
Frey teaches using a system that uses multi-task neural network to compute one or more condition-specific cell variable based on input a DNA or RNA sequence (abstract), an output of a node in one or more hidden layers of the multi-task Bayesian neural network corresponds to a non-linear function of a sum of a weighted linear combination of inputs to the node and a bias term that corresponds to a task in the plurality of tasks (paragraphs [0067], [0073] and [0084]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique taught by Frey to the system of Dirac because both are using the multi-task neural network to solve the same problem, i.e., derives the best output.

As to claim 23, Dirac as modified by Frey teaches wherein each task in the plurality of tasks corresponds to a respectively different bias term and weights of the inputs are shared among tasks in the plurality of tasks (see Frey: paragraph [0093]-[0094]).

As to claim 24, Dirac as modified by Frey teaches wherein a first activation function of a last hidden layer of the multi-task Bayesian neural network is different from a second activation function of intermediate layers of the multi-task Bayesian neural network (see Frey: paragraph [0073]).

As to claim 25, Dirac as modified by Frey teaches wherein the objective function includes categorical variables (see Frey: paragraph [0106]).

Response to Arguments
Applicant's arguments filed 5/25/2022 have been fully considered but they are not persuasive. 
As to claims 1, 8 and 15, the rejections has been clarified to show that Adams teaches multi-task Bayesian neural network and the updated multi-task Bayesian neural network is different from the multi-task Bayesian neural network. Therefore, the arguments are not persuasive.
As to new claims 22-25, the new rejection with new reference to teaches the limitations of claims 22-25. 
Therefore, the rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM K CAO whose telephone number is (571)272-3760. The examiner can normally be reached Monday-Friday 8:30am-2:00pm, 4:00pm-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 571-272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIEM K CAO/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        



DC
July 22, 2022